                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                            No. 17-CR-1723-WJ

ETHAN GUILLEN,

               Defendant.

                     MEMORANDUM OPINION AND ORDER
            DENYING DEFENDANT’S SECOND MOTION TO RECONSIDER
                  COURT’S DENIAL OF MOTION TO SUPPRESS

       THIS MATTER comes before the Court upon Defendant’s Second Opposed Motion for

Reconsideration of Interlocutory Order Denying Motion to Suppress Statements and Evidence,

filed January 10, 2019 (Doc. 93).     Having reviewed the parties’ pleadings and the applicable

law, the Court finds that Defendant’s motion is not well-taken and, therefore, is denied.

                                        BACKGROUND

       Defendant (“Ethan”) is charged with one count in violation of 26 U.S.C. § 5861(d), and

one count in violation of 18 U.S.C. §844(i), in connection with making an explosive device and

placing it under his former girlfriend’s bed. Fortunately, the device did not detonate.

       On May 3, 2018, following a lengthy three-day hearing, the Court denied Defendant’s

motion to suppress self-incriminating statements made to law enforcement and evidence which

was found subsequent to a search. Doc. 68. In its decision, the Court determined that after

repeated viewings, the audio/visual lapel camera (“bodycam”) footage recorded before and

during law enforcement agents’ entry into the Guillen residence indicated that Defendant gave

express permission for the agents to enter the residence, “. . . both orally and by his actions in
stepping aside . . . consistent with the agents’ testimony.” Doc. 68 at 8.

       Defendant then sought reconsideration of the Court’s findings regarding whether law

enforcement’s entry into the Guillen residence violated Defendant’s Fourth Amendment rights,

seeking to supplement the record with a “forensic audibility analysis” of the bodycam footage

which was introduced at the hearing on Defendant’s motion to suppress. Doc. 69. Defendant

explained that he sought clarification as to whether it was Defendant or his brother Tyler Guillen

who spoke the word “Sure” in inviting agents into the Guillen home. Doc. 69 at 1-4. The Court

denied this first motion for reconsideration, reiterating that:

       . . . after repeated viewings, it appears that Ethan said “Sure” to the agents’
       second request to come inside, taking a step back while Tyler stepped off to the
       side in order to allow the agents to come in.

       Doc. 72 at 2. The Court also noted that because it was undisputed that Tyler consented to

the agents’ entry, nothing would be gained by enhancing the video recording because “. . . Tyler

had authority to allow law enforcement into the home and there was no evidence that Ethan

objected. Id.

       Defendant now returns to Court with a Second Motion for Reconsideration, this time

armed with an “enhanced” version of the same bodycam footage taken from Detective

Larranaga’s lapel camera showing the agents’ entry into the Guillen home; and a forensic report

by Mr. Michel outlining the methods and procedures used to create the enhanced material.

                                           DISCUSSION

Defendant submits two supplemental exhibits with this motion:

   •   Exhibit A is an “enhanced version of about 60 seconds of the bodycam footage that was
       part of the Government’s Exhibit 1, Part 2. Doc. 94.

   •   Defendant also submits a “Forensic Examination Report” from Joshua Michel, who
       Defendant describes as a forensic audio analyst employed by Roloff Digital Forensics.
       Doc. 96-1. In the report, Mr. Michel describes how he amplified the audio, reduced

                                                   2
        ambient noise, and transcribed the first approximately 61 seconds of audio. After he
        “clarified” the audio, Mr. Michel transcribed the conversation and concluded that it was
        Defendant’s brother rather than Defendant who said “Sure” to the agents’ request to enter
        the house and talk. Doc. 96-1 at 5.

        Defendant hopes that this “enhanced verbal exchange” will persuade the Court to modify

its findings concerning (1) the legal sufficiency of Ethan’s purported consent to the agents’ entry

into the residence; and (2) which brother—Ethan or Tyler Guillen—gave his consent to the

agents’ initial entry.

I.      Relevant Law

        Grounds warranting motion to reconsider include: (1) intervening change in controlling

law; (2) new evidence previously unavailable; and (3) need to correct clear error or prevent

manifest injustice. Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000); see

United States v. Luger, 837 F.3d 870, 875–76 (8th Cir. 2016) (noting that the civil standard

applies to motions for reconsideration raised in criminal cases outside of the suppression context.

See United States v. Rollins, 607 F.3d 500, 502 (7th Cir.2010) (citing United States v. Healy, 376

U.S. 75 (1964). Defendant contends that the enhanced footage constitutes “new evidence” for

reconsideration, and that the Court has misapprehended the facts—that is, whether Defendant or

his brother Tyler said “Sure” to the agents at the door to the Guillen residence.

        The Government opposes Defendant’s motion because:

       (1) Neither admissible expert opinion under Fed.R.Evid. 702 or proper lay testimony
under Rule 701;

        (2) The enhanced new audio is not “new evidence” justifying reconsideration; and

       (3) The enhanced audio is irrelevant, given that neither Defendant or his brother Tyler
objected to the search.

        However, as explained below, the only pertinent grounds are the last two.

I.      Expert /Lay Witness Issues

                                                 3
       The Government contends that Mr. Michel’s report is not admissible either as expert or

lay testimony. Defendant claims that he is attaching Mr. Michel’s report so as to permit the

Government to challenge it at an evidentiary hearing.

       To be relevant, proposed expert testimony must logically advance a material aspect of the

case,” Norris v. Baxter Healthcare Corp., 397 F.3d 878, 884 n. 2 (10th Cir. 2005), and be

“sufficiently tied to the facts of the case that it will aid the jury in resolving a factual dispute,”

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591(1993). (quotation omitted). In assessing

whether testimony will assist the trier of fact, district courts consider several factors, including

whether the testimony “is within the juror’s common knowledge and experience,” and “whether

it will usurp the juror’s role of evaluating a witness’s credibility.” United States v. Rodriguez-

Felix, 450 F.3d 1117, 1123 (10th Cir. 2006) (footnote omitted). The Tenth Circuit has explained

that the ultimate “touchstone of admissibility” is whether the jury is “capable of resolving the

issues in this case without expert testimony.” N. American Specialty Ins. Co. v. Britt Paulk Ins.

Agency, Inc., 579 F.3d 1106, 1112 (10th Cir. 2009). Pursuant to Rule 702, courts must conduct a

“common-sense inquiry” into whether a juror would be able to understand certain evidence

without specialized knowledge. United States v. Becker, 230 F.3d 1224, 1231 (10th Cir.2000).

       The Government takes issue with Mr. Michel’s qualifications as well as the reliability

and relevance of his opinion. The Court need not engage in a Daubert analysis for purposes of

this motion, because the Government prevails on the other grounds presented to deny the motion.

However, the Government has raised some doubts regarding the reliability and relevance of Mr.

Michel’s report, as well as his qualifications:


   •   Regarding Mr. Michel’s qualifications: Mr. Michel describes himself as a Senior Digital
       Forensic Examiner, but does not reference any expertise whatsoever with respect to voice
       recognition—and yet, that is exactly what he purports to practice here after transcribing
       what he himself has heard on the enhanced footage.
                                                  4
    •    Regarding the reliability of the report: Mr. Michel’s report informs the reader that Mr.
         Michel amplified the audio, reduced ambient noise, and transcribed the first
         approximately 61 seconds of audio. After he “clarified” the audio, he transcribed the
         conversation and concluded that it was Defendant’s brother Tyler rather than Defendant
         who said “Sure” to the agents’ request to enter the house and talk. Doc. 96-1 at 5. The
         report does not set forth any scientifically recognized characteristics that may distinguish
         Defendant’s voice from that of his brother which would go a long way toward explaining
         his conclusion.

    •    Regarding relevance: Mr. Michel’s opinion is based on what he himself believed he
         heard when he listened to the enhanced recording. This conclusion could be made just as
         easily by a non-expert because it is predicated on an area of common knowledge and
         experience—in this instance, simply watching a video, and thus provides no assistance to
         this Court. See U.S. v. Smith, 156 F.3d 1046, 1054 (10th Cir. 1998) (finding that expert
         testimony on eyewitness testimony touched on “areas of common knowledge” and
         concluding that the testimony would not assist the trier of fact).

    •    Testimony on Ultimate Issue: By announcing his opinion as to who said “Sure” on the
         footage, Mr. Michel has usurped the Court’s fact-finding duty. Although expert witnesses
         may testify about an ultimate issue, they may not draw a conclusion for the fact finder.
         See Fed.R.Evid. 704(An expert may not simply tell the jury what result it should reach
         without providing any explanation of the criteria on which that opinion is based or any
         means by which the jury can exercise independent judgment). United States v. Simpson, 7
         F.3d 186, 188–89 (10th Cir.1993). Mr. Michel did not limit his opinion to explaining
         how he enhanced the bodycam footage or how scientifically one can compare and
         identify voices; instead, goes further and informs the reader which individual said “Sure,”
         without any science-based explanation for how he arrived at that conclusion (other than
         that is what he heard). Mr. Michel’s conclusion does not assist the Court, since the
         undersigned is perfectly capable of watching the enhanced footage to determine who is
         saying what.1

         Even assuming Mr. Michel’s methodology is reliable, the Court would have concerns

regarding the admissibility of Mr. Michel’s report. However, there is no need to engage in a full-

blown Daubert inquiry at this point because the Government’s other two arguments are

dispositive.

1
  As the Government points out, Mr. Michel’s transcription on Doc. 96-1 at 4-5 would be afforded little weight as
compared to a recorded conversation. Where a recorded conversation is admitted into evidence during a jury trial
along with a transcript of the recording, the jury would be instructed that the recording is proper evidence but the
transcript is not evidence. Jurors would be further instructed that if they notice differences between what they hear
on the recording and what they read in the transcript, they are to rely on what they heard not what they read. Tenth
Circuit Criminal Pattern Jury Instruction 1.40 (2011 Ed., updated February 2018). In this instance, the Court can
come to its own conclusions and need not rely on Mr. Michel’s interpretation of what he heard after viewing the
bodycam footage.

                                                           5
II.    “New Evidence”

       Defendant argues that the enhanced audio clarifies who consented to the police officer’s

entry into the house in the lapel video, but there really is nothing new here at all. The original

bodycam footage was introduced into evidence at the suppression hearing, and was played

repeatedly during the hearing. The original bodycam footage was audible then and intelligible

then, just as it is now in the enhanced version. See United States v. Watson, 594 F.2d 1330, 1335-

1336 (10th Cir. 1979) (affirming the trial court’s discretionary determination that voice

recordings were intelligible).

       Defendant claims that if the enhanced footage is not “new” evidence, it is sufficiently

analogous to new evidence so as to provide a perspective that the Court did not have an

opportunity to consider at the time of the hearing. After reviewing the “enhanced” version of the

footage several times, the Court finds that it does not offer any new “perspective” at all. In the

end, the final arbiter is what the eyes see and the ears hear, and not any methodology Mr. Michel

may have relied on.

       The enhanced footage produced by Mr. Michel still shows Defendant consenting to the

agents’ entry into his home by saying “Sure” and then stepping aside to allow the agents to enter.

The back of one of the agents blocks Defendant’s full visage, but it is still possible to discern

which individual said “Sure.” There is enough time on the footage to become accustomed to the

two voices, and the pitch in Ethan’s voice is lower than his brother Tyler’s. There is also some

movement visible on Ethan’s face that is synchronous with the word “Sure.” The Court agrees

with the Government that the enhanced audio solidifies the fact that Defendant personally gave

consent to the search. Further, neither the original footage nor the enhanced footage shows any

retraction of consent by either Ethan or Tyler.



                                                  6
       Accordingly, the Court finds that the enhanced footage is not “new evidence” and even if

the Court assumes that it is, the enhanced video bolsters the Court’s previous findings and so

does not support Plaintiff’s claim that the Court misapprehended the facts related to its rulings on

Defendant’s motion to suppress.      See United States v. Espinosa, 782 F.2d 888, 892 (10th

Cir.1986) (failure to object “may be considered an indication that the search was within the

scope of the consent”).

III.   Irrelevance of Defendant’s Supplemental Exhibits

       The Government offers yet another basis for denying Defendant’s motion to reconsider:

whether Ethan or his brother Tyler said “Sure” is not dispositive because neither of them

objected to the agents’ entry and search. As the Court noted in its denial of Defendant’s motion

to suppress:


       The Fourth Amendment recognizes a valid warrantless entry and search of
       premises when police obtain the voluntary consent of an occupant who shares, or
       is reasonably believed to share, authority over the area in common with a co-
       occupant who later objects to the use of evidence so obtained. Illinois v.
       Rodriguez, 497 U.S. 177 (1990); U.S. v. Cruz-Mendez, 467 F.3d 1260, 1265 (10th
       Cir. 2006) (district court did not err finding that entry was lawful where girlfriend
       gave consent to enter and invited officers inside after she retrieved identification)

Doc. 68 at 8. The Court found that while Ethan initially refused entry to law enforcement

(although Tyler initially consented), after a brief exchange with his brother, Ethan said “Sure”

and stepped aside. The agents remained on the front porch and did not attempt entry into the

house until they asked again whether they were being invited in and were answered in the

affirmative. There were no further objections by Defendant. The Court stands by its previous

finding that Defendant consented to the entry and that his lack of objection to the officers’ entry

into and search of his home indicated consent. See Doc. 68, pp. 8-9. See United States v.

McKerrell, 491 F.3d 1221, 1227 (10th Cir. 2007) (an occupant who does not wish the search to

                                                 7
occur must expressly object in order to nullify a co-tenant’s express consent).

                                           CONCLUSION

        The Court’s rulings regarding lawful entry took into account testimony presented at the

hearing. The Court previously found that the testimony of Special Agents Rominger and Green

to be credible. Neither agent “had any doubt that Ethan as well as his brother Tyler gave consent

for the entry. Doc. 68 at 7. Detective Larranaga “stated that he could not see which brother’s

lips were moving to say “Sure,” but it sounded to him as though Ethan made that statement.” Id.

In addition to this testimony, the Court viewed the original footage a number of times and made

initial findings that were consistent with its credibility findings.

        The Court has now also viewed the enhanced footage prepared by Mr. Michel as many

times, and finds no reason grounded in law or fact to modify its previous rulings underlying its

denial of Defendant’s motion to suppress.

        THEREFORE,

        IT IS ORDERED that Defendant’s Second Opposed Motion for Reconsideration of

Interlocutory Order Denying Motion to Suppress Statements and Evidence (Doc. 93) is hereby

DENIED for reasons described in this Memorandum Opinion and Order.




                                                _________________________________________
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   8
